UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7173


DAUGHTON W. LACEY, JR., a/k/a Baruch Yah Hawkins,

                Plaintiff - Appellant,

          v.

DANIEL A. BRAXTON, Warden; STEVE HOLLAR, Assistant Warden;
TRACY LAWHORN, Treatment Program Supervisor; LIEUTENANT
PERRY; SERGEANT STICKLER, C/O; WORKMAN, C/O; GRIFFIN, C/O;
JOHN GARMAN, Regional Director; JOHN JABE, Deputy Director
of Operations; LIEUTENANT CANTERBURY; PHYLLIS BYRD, Law
Library Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:10-cv-00139-JLK)


Submitted:   January 31, 2012             Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daughton W. Lacey, Jr., Appellant Pro Se.       Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daughton W. Lacey, Jr., appeals the district court’s

order denying his motion for a preliminary injunction in his 42

U.S.C. § 1983 (2006) action.             We have reviewed the record and

find no abuse of discretion.             See Cienna Corp. v. Jarrard, 203

F.3d    312,    322   (4th     Cir.   2000)    (providing    review     standard).

Accordingly, we affirm for the reasons stated by the district

court.     Lacey v. Braxton, No. 7:10-cv-00139-JLK (W.D. Va. Aug.

1, 2011).       We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented    in   the    materials

before   the     court   and    argument      would   not   aid   the   decisional

process.



                                                                          AFFIRMED




                                         2